EXHIBIT Telkom SA Limited (Registration Number 1991/005476/06) ISIN ZAE000044897 JSE and NYSE Share Code TKG (“Telkom”) Vodacom’s broad-based BEE transaction Shareholders are referred to the announcement below issued by Vodacom Group (Pty) Limited (“Vodacom”). “1.Introduction In an announcement dated 10 March 2008, Vodacom, a joint venture in which Telkom SA Limited holds a 50% interest, announced its intention to implement a R7.5 billion broad-based BEE ownership transaction. Vodacom and its shareholders, Vodafone Group plc and Telkom SA Limited, are committed to meaningful participation by historically disadvantaged South Africans at all levels of the South African economy. In furthering this commitment Vodacom has concluded agreements that will facilitate the acquisition of an effective 6.25% interest in the issued ordinary share capital of Vodacom (Proprietary) Limited (“Vodacom SA” or “the Company”) by broad-based BEE groups (“the BEE Transaction”). The BEE Transaction will be funded through a combination of equity raised from BEE investors and notional vendor funding. The BEE Transaction is one of the largest broad-based BEE transactions in the South African information and communications technology industry and includes a significant public offer to the broad-based black South African public through YeboYethu Limited (“YeboYethu”) (the “YeboYethu Offer”). The BEE Transaction underscores Vodacom’s commitment to achieving sustainable, broad-based BEE ownership of Vodacom SA in line with the Codes of Good Practice on Broad-Based BEE (“the Codes”). 2. Overall BEE Transaction 2.1 Transaction structure The BEE Transaction will be structured as follows: The following BEE groupings will participate in the BEE Transaction and acquire an indirect/direct interest in Vodacom SA through the following entities: · Black people (as defined in the Codes), black controlled groups and Vodacom SA’s black business partners (collectively the “Black Public”) will participate indirectly through YeboYethu, as set out in paragraph 3 below; · Royal Bafokeng Holdings (Proprietary) Limited (“Royal Bafokeng”) and Thebe Investment Corporation (Proprietary) Limited (“Thebe”) (collectively referred to as “Strategic Partners”) will participate through wholly-owned subsidiaries directly in Vodacom SA, as set out in paragraph 4 below; and · all Vodacom South African staff will participate through the YeboYethu Employee Participation Trust (“ESOP”), which will hold a direct interest in YeboYethu as set out in paragraph 5 below; (collectively the “BEE Participants”) After the implementation of the BEE Transaction the effective participation in Vodacom SA and the approximate value of such shares on 30 July 2008 will be as follows: Number of Vodacom SA shares (m) % of Vodacom SA post the BEE Transaction % of the BEE Transaction Current market value (R’m) Black Public 90.0 1.89 30.00 2 250.0 Royal Bafokeng 94.5 1.97 31.50 2 362.5 Thebe 40.5 0.84 13.50 1 012.5 ESOP 75.0 1.55 25.00 1 875.0 Vodacom Group 4 500.0 93.75 - 112 500.0 Total 4 800.0 100.00 100.00 120 000.0 2.2 BEE Transaction mechanics Vodacom SA will facilitate the BEE Transaction through a 10% upfront discount of R750 million and by providing the BEE Participants with notional vendor finance of R5.85 billion for a period of 7 years (“Facilitation Period”). Assuming full subscription by YeboYethu, the BEE Participants will invest R900 million of unencumbered equity in the BEE Transaction, which will be used to subscribe for Vodacom SA ordinary shares and Vodacom SA A shares (“A shares”) (Vodacom SA ordinary shares and A shares are collectively referred to as “Vodacom SA shares”) as follows: · Royal Bafokeng and Thebe will contributeequity of R540 million, which will be utilised to subscribe for 10.8 million Vodacom SA ordinary shares and 124.2 million A shares; · YeboYethu will subscribe for 7.2 million Vodacom SA ordinary shares and 82.8 million A shares on behalf of the Black Public; and · YeboYethu will also subscribe for 75 million A shares at par value for the benefit of ESOP. The A shares will constitute a separate class of shares in the share capital of Vodacom SA and will: · have equal voting rights to Vodacom SA ordinary shares; · be entitled to dividends only once the notional vendor finance outstandings (“Notional Outstandings”) are nil, or when the Vodacom SA Call Option as described in paragraph 2.3 below is exercised; · the Notional Outstandings for each A share at the implementation date is R20.1087 (other than in respect of the A shares pertaining to the ESOP, where the Notional Outstandings will be R22.50 per A share); · the Notional Outstandings will increase at 10% per annum, compounded semi-annually in arrears (“Notional Rate”); and · the Notional Outstandings will be reduced by the notional dividends that each A share would have received if it was a Vodacom SA ordinary share. The notional dividends will be increased and compounded at the Notional Rate. 2.3 Vodacom SA Call Option Vodacom SA has the option to purchase, at the end of the Facilitation Period, such number of A shares (and Vodacom SA ordinary shares, if required) at par value, which will result in the Notional Outstandings being realised (“Vodacom SA Call Option”). The number of A shares (and Vodacom SA ordinary shares, if required) in respect of which Vodacom SA will have the Vodacom SA Call Option will be determined using an independent fair market valuation of Vodacom SA. After the exercise of the Vodacom SA Call Option, the BEE Participants will be left with such number of Vodacom SA shares having a market value based on the growth in value plus dividends in excess of the Notional Rate. 2.4 BEE Participants call option To allow the BEE Participants to retain their original shareholding immediately before the exercise of the Vodacom SA Call Option, BEE Participants will have the right to subscribe for Vodacom SA ordinary shares at fair market value. 2.5 BEE Transaction funding The BEE Transaction will be funded as follows: Equity contribution (R’m) Upfront discount (R’m) Notional vendor finance (R’m) Value of Vodacom SA shares acquired (R’m) Royal Bafokeng 378 236.25 1 748.25 2 362.50 Thebe 162 101.25 749.25 1 012.50 YeboYethu Offer 360 225.00 1 665.00 2 250.00 ESOP - 187.50 1 687.50 1 875.00 Total 900 750.00 5 850.00 7 500.00 2.6 BEE Transaction facilitation cost The estimated facilitation cost of the BEE Transaction is approximately 2% of Vodacom SA’s value, and nearly 30% of the BEE Transaction value, and is in line with comparable recent BEE transactions. 2.7 BEE Transaction term The BEE Transaction will have a 10 year term (“the Transaction Term”). 2.8 Dividend rights Vodacom SA is expected to declare at least 50% of Vodacom SA’s consolidated annual after tax profits as a dividend to ordinary shareholders, subject to legal requirements and good business practice. 2.9 Governance of Vodacom SA Royal Bafokeng, Thebe and YeboYethu will each be entitled to appoint a board member to the board of Vodacom SA, which currently has 13 members. 3. Participation by the Black Public in the YeboYethu Offer The YeboYethu Offer will result in the Black Public acquiring ordinary shares in the issued share capital of YeboYethu, which will hold shares directly in Vodacom
